 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDTri-County Insulation Company and William J.Isaacs. Case 9 CA- 12929January 25, 1979DECISION AND ORDERBY CIIAIRMAN FANNING AN[) MEiMBERS Jt NKINSANt) Mt RPIIYUpon a charge filed on September 5, 1978. by Wil-liam J. Isaacs, an individual, herein called the Charg-ing Party, and duly served on Tri-County InsulationCompany, herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 9, issued a com-plaint and notice of hearing on October 6, 1978,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Sec-tion 8(a)(3) and (I) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearing be-fore an Administrative Law Judge were duly servedon the parties to this proceeding.On November 22, 1978, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on December 5,1978, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent failedto file a response to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding. theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the com-plaint, unless the respondent is without knowl-edge, in which case the respondent shall so state,such statement operating as a denial. All theallegations in the complaint, if no answer isfiled, or any allegation in the complaint not spe-cifically denied or explained in an answer filed,unless the respondent shall state in the answer240 NLRB No. 36that he is without knowledge, shall be deemed tobe admitted to be true and shall be so found bythe Board, unless good cause to tile contrary isshown.The complaint and notice of hearing served on Re-spondent' herein specifically states that unless ananswer to the complaint is filed within 10 days ofservice thereof "all of the allegations contained in theComplaint shall be deemed to be admitted to be trueand may be so found by the Board." According tothe uncontroverted allegations of the Motion forSummary Judgment, a letter dated November 3.1978, was sent to Respondent by registered mail stat-ing that an answer had not been received and that ifno answer were filed counsel for the General Counselwould move for summary judgment. Respondentfailed to file a response to the letter. As noted, Re-spondent did not file an answer to the complaint or aresponse to the Notice To Show Cause.Accordingly, no good cause having been shownfor the failure to file a timely answer, the allegationsof the complaint are deemed admitted and are foundto be true and we hereby grant the Motion for Sum-niary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BSINESS OF RESPONDENTTri-County Insulation Company, at all times mate-rial herein, has been a Kentucky corporation with itsprincipal place of business located in Louisville,Kentucky, where it is engaged in the manufacture ofcellulose insulation. Since commencing operation inNovember 1977, Respondent has purchased and re-ceived goods and materials valued in excess of$50,000 which were shipped to its Louisville, Ken-tucky, facility from points outside the Common-wealth of Kentucky. We therefore find that Respon-dent is, and has beeen at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.II I lI UNFIAIR I. BOR PRA('II(ESOn or about August 14, 1978, Respondent dis-According ti the unconiroerted allegations of the Moltion for SummnarJud gment. Respondenl was s erled cops of the cminplalint h regilteredrmill II1 ccordance with Sec 112 I 11 of the Board' Rules and Regulltion.Seric ,. .a imelmeded :and Sec 1(4) of the Act. TRI-COUNTY INSUL,charged William J. Isaacs and, at all times thereafter.failed and refused, and continues to fail and refuse.to reinstate him to his former position of emplo?-ment. because of said employee's membership in,sympathy for, and'or activities on behalf of a labororganization.Accordingly, we find that Respondent has inter-fered with, restrained, and coerced its employees inthe exercise of the rights guaranteed them under Sec-tion 7 of the Act, and has discriminated in regard tothe hire and tenure or terms and conditions of em-ployment of its employees, thereby discouragingmembership in a labor organization, and Respondenthas thereby engaged in unfair labor practices affect-ing commerce within the meaning of Section 8(a)(3)and ( I ) and Section 2(6) and (7) of the Act.At all times material herein, each of the followingindividuals occupied the position set opposite hisname and is, and has been, an agent of Respondent,acting on its behalf, and a supervisor within themeaning of Section 2(11) of the Act:Donnie W. O'Steen-PresidentRonald J. Haysley -Vice PresidentOn or about August 14, 1978, Donnie W. O'Steencoercively interrogated employees concerning theirunion activities and threatened them with dischargeif they engaged in union activities and on or aboutAugust 14, 1978. Ronald J. Haysley informed an em-ployee that said employee was discharged for engag-ing in union activities.Accordingly, we find that Respondent has inter-fered with, restrained, and coerced its employees inthe exercise of the rights guaranteed them under Sec-tion 7 of the Act, and Respondent has thereby en-gaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)(l) and Section2(6) and (7) of the Act.III Il tl[ I- F[.Ci (OF Ill N AIR LABO)R PRA( i S t P ()N(()OMMIt R( I.The activities of Respondent set forth in section II.above, occurring in connection with its operationsdescribed in section I. above have a close, intimate.and substantial relationship to trade, traffic, andcommerce among the several States and tend to leadto labor disputes burdening and obstructing corm-merce and the free flow of commerce.IV IL RI IM )'Having found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(3) and (I) of the Act, we shallATION COMPANY 225order that it cease and desist therefrom and take cer-tain affirmative action designed to effectuate the pol-icies of the Act.We have found that Respondent committed unfairlabor practices b interfering with the rights guaran-teed employees by Section 7 of the Act, and we shallorder it to cease and desist therefrom in anN othermanner. In addition, Respondent will be ordered tooffer William J. Isaacs immediate and full reinstate-ment to his former position of employ ment or. if thatposition no longer exists, to a substantiall5equiva-lent position without prejudice to his seniorit orother rights and privileges previously enjoyed, dis-missing. if necessary, anyone who may have been as-signed or hired to perform the work which Isaacs hadbeen performing prior to his termination on August14. 1978. In addition, Respondent will be required tomake Isaacs whole for any loss of earnings he maNhave suffered bv reason of his unlawful terminationwith backpay to be computed on a quarterly basis.making deductions for interim earnings, and with in-terest to be paid on the amount owing. Backpay andinterest are to be computed in the manner prescribedin F 4 '. oolworth Conpan-y. 90 NLRB 289 (1950).and Florida Steel Corporation, 231 N RB 651 (1977).'Co'(..it si50o5 o- LAI. Tri-County Insulation Company is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Respondent's president, Donnie \W. O'Steenand its vice president. Ronald J. Haysley, are, andhave been, agents of Respondent. acting on its be-half, and are supervisors within the meaning of Sec-tion 2(11 ) of the Act.3. Respondent. b discharging employee WilliamJ. Isaacs and by failing and refusing to reinstate saidemployee because of his union activities, has engagedin unfair labor practices within the meaning of Sec-tion 8(a)(3) and (I) of the Act.4. Respondent, b the conduct of its president.Donnie W. O'Steen, coercively interrogated employ-ees concerning their union activities and threatenedthem with discharge if they engaged in such activi-ties. and thereby has engaged in unfair labor prac-tices within the meaning of Section 8(a)( 1 ) of the Act.5. Respondent b the conduct of its vice presi-dent. Ronald J. Ha)sley. informed an employee thathe was discharged for engaging in union activities.and therebh has engaged in unfair labor practiceswithin the meaning of Section 8(a)( I ) of the Act.6. The aforesaid unfair labor practices are unfair: See ?lcr.lilx /. P wit a. , et Icltn (., 11 N RH 7I h (19ht, ) 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Tri-County Insulation Company, Louisville, Ken-tucky, its officers, agents, successors, and assigns.shall:1. Cease and desist from:(a) Discharging or otherwise discriminatingagainst its employees with regard to their hire or ten-ure of employment or any term or condition of em-ployment for engaging in activities on behalf of alabor organization or for engaging in activity protect-ed by Section 7 of the Act.(b) Coercively interrogating employees concern-ing their union activities and threatening them withdischarge if they engage in such activities.(c) Informing employees that they were dis-charged for engaging in union activities.(d) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Offer William J. Isaacs immediate and full re-instatement to his former position of employment,dismissing, if necessary, anyone who may have beenhired or assigned to perform the work which Isaacshad been performing prior to his termination on Au-gust 14, 1978, or, if his former position does not exist,to a substantially equivalent position, without preju-dice to his seniority or other rights and privileges pre-viously enjoyed, and make him whole for any loss ofpay he may have suffered as a result of discrimina-tion in the manner set forth above in the section enti-tled "The Remedy."(b) Post at its Louisville, Kentucky, place of busi-ness copies of the attached notice marked "Appen-dix." 3 Copies of said notice, on forms provided bythe Regional Director for Region 9, after being dulysigned by Respondent's representative, shall be post-ed by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.In the esent that this Order is enforced kh a judgment of a United StatesCourl of Appeals. the words n the notice reading "Posled hb Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the nited States (Court of Appeals Enforcing an Order of theNational I.ahor Relations Board"APPENDIXNoricE To EMPI.OYFIESPosIE-D BY ORDER OF THENAIIONAI. LABOR RELATIONS BOARD)An Agency of the United States GovernmentWE WILL NOT discharge or otherwise discrimi-nate against you with regard to hire or tenure ofemployment or any term or condition of em-ployment for engaging in activities on behalf ofany labor organization.WE WILL NOT coercively interrogate you con-cerning your union activities nor will we threat-en you with discharge if you engage in such ac-tivities.WF WIL.L NOT inform any employee that he orshe was discharged for engaging in union activi-ties.WtE wli,. N01l in any' other manner intereferewith, restrain, or coerce you in the right to self-organization, to form, join, or assist any labororganization, to bargain collectively throughrepresentatives of your own choosing, to engagein concerted activities for the purpose of mutualaid or protection, or to refrain from any or allsuch activities.WE wil. offer William J. Isaacs immediateand full reinstatement to his former position,dismissing, if necessary, anyone who may havebeen hired or assigned to perform the workwhich he had been performing prior to the timehe was terminated or, if his former position nolonger exists, to a substantially equivalent posi-tion, without prejudice to his seniority or otherrights and privileges previously enjoyed, and wEWILL make him whole for any loss he may havesuffered as a result of our discrimination, withinterest.TRI-COUNTY INSUI.ANION COMPANY